UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7369


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BREON MONTEZ SANDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:05-cr-00026-F-2)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Breon Montez Sanders, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Breon    Montez    Sanders       appeals    the    district    court’s

order   denying     his   motion   for   reduction      of    sentence    under   18

U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find no reversible error.          Accordingly, we deny Sanders’ motion

for appointment of counsel and affirm for the reasons stated by

the   district    court.      United     States   v.    Sanders,   No.    5:05-cr-

00026-F-2   (E.D.N.C.      July    17,   2009).        We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         2